Citation Nr: 1545391	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  08-25 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for colon or rectal cancer, to include as due to herbicide exposure. 

2.  Entitlement to service connection for a right upper extremity sensory disability, claimed as peripheral neuropathy and tremors, to include as due to service-connected diabetes mellitus (DM) or posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a left upper extremity sensory disability, claimed as peripheral neuropathy and tremors, to include as due to service-connected DM or PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case was subsequently transferred to the RO in Buffalo, New York. 

This appeal was processed using a physical claims file, Virtual VA, and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these records.  The Board has reviewed these records.

In January 2015 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of his testimony is associated with the electronic claims file.  

The Veteran has submitted medical evidence showing that he currently has essential tremors.  Because the evidence developed during the processing of this claim indicates that the symptoms for which the Veteran is seeking VA benefits may be caused by a sensory disability other than peripheral neuropathy, the issues of entitlement to service connection for a sensory disability other than peripheral neuropathy for the bilateral upper extremities are part of the Veteran's appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

The issues of service connection for bilateral upper extremity sensory disabilities, claimed as peripheral neuropathy and tremors, to include as due to service-connected DM and PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not had a diagnosed disability of colon cancer, or residuals thereof, during the appeal period.  Rather, he has a remote history of carcinoma in situ, found in rectal polyps, with no residuals.


CONCLUSION OF LAW

The criteria for service connection for colon cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1). 
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial decision on the claim for VA benefits.  The record reflects the Veteran was provided VCAA notice by a letter mailed in March 2007, before the initial adjudication of the claim.  Although the March 2007 letter did not contain notice regarding the disability-rating and effective-date elements of his claim, the Veteran received such notice in March 2008, and the Board finds there is no prejudice to the Veteran in proceeding at this point with issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the Board has determined that service connection is not warranted for colon cancer.  Consequently, no disability rating or effective date will be assigned, so the failure to provide earlier notice with respect to those elements of the claim is no more than harmless error. 

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been obtained and considered.  With respect to the Veteran's January 2015 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the January 2015 hearing, the undersigned VLJ enumerated the issues on appeal, and explained why the claims had been denied.  Also, information was solicited regarding the Veteran's claimed disabilities, why he believed them to be service-related, and whether there is any outstanding evidence pertinent to the appeal.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c) (2), and that the hearing was legally sufficient.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  In this case, VA's duty to provide an examination was not triggered.  That is, the Veteran does not have a current diagnosis of colon cancer.  There is no evidence in service of symptoms or diagnoses of colon cancer, and the other medical evidence shows colon cancer did not manifest until 2004.

The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issue adjudicated herein, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to such issue.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  
Legal Criteria - Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include cancer, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  For cancer, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a) (3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331   (2013); 38 C.F.R. §§ 3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id. 

Service connection can also be established by presumption based on herbicide exposure.  38 C.F.R. § 3.307(a) (6).  For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to an herbicide agent.  38 C.F.R. § 3.307(a) (6) (iii).  If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders.  See 38 C.F.R. § 3.309(e).  These diseases are chloracne; type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; hairy-cell leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset); porphyria cutanea tarda; prostate cancer; respiratory cancers; AL amyloidosis, and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442 - 41,449, and 61 Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 232- 243 (Nov. 2, 1999).

Finally, secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. 




Analysis

Initially, the Board notes that although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he has colon cancer that is the result of exposure to herbicides and other chemicals while serving in Vietnam.  Alternatively, he contends that he has colon cancer secondary to his service-connected diabetes mellitus, and the use of insulin for that disability.  The threshold issue in determining whether service connection is warranted, regardless of the theory of entitlement (e.g., direct service connection, presumptive service connection, or secondary service connection), is that there be a current disability diagnosed at some point during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowski v. Shinseki, 26 Vet. App. 289 (2013).  

The Veteran filed his claim in November 2006.  By way of history, private medical records show that the Veteran underwent a colonoscopy in November 2004, at which time several rectal polyps were removed.  Subsequent biopsy revealed carcinoma in situ in one of the polyps that was removed.  Follow up flexible sigmoidoscopy in February 2005 showed no residual rectal neoplasm. The recommendation was to monitor the situation through regular colonoscopies, beginning two and one half years later.  Private records dated from December 2008 to August 2011 note "colon cancer, surveillance" based on the Veteran's past history of carcinoma in situ in rectal polyps.  However, there is no showing of any recurrence of carcinoma in these or subsequent treatment records (either private or VA).  The Veteran, in fact, confirmed through sworn testimony in January 2015 that he had not any recurrence of carcinoma.

Congress has specifically limited entitlement to service connection to cases where there is a current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Accordingly, since a condition precedent for establishing service connection is the Veteran being diagnosed with the disability during the pendency of the appeal and the Veteran has not had such diagnosis since 2004, two years prior to his claim, the Board finds that entitlement to service connection must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.

ORDER

Entitlement to service connection for colon cancer, to include as due to herbicide exposure, is denied.

REMAND

Additional development is required before the Veteran's claim of entitlement to service connection for a right and left upper extremity sensory disability, claimed as peripheral neuropathy and tremors, to include as due to service-connected DM and PTSD, is decided.  The Board notes that the RO has denied entitlement to service connection for these disabilities based on a finding of a lack of diagnosis.

To this point, the Board notes that the Veteran was most recently afforded a VA examination in October 2011 in which peripheral neuropathy of the upper extremities was not found.  However, a private examiner diagnosed the Veteran with essential tremors in June 2009.

The October 2011 VA examination is inadequate for adjudication purposes as it does not address the nature and etiology of all upper extremity sensory disabilities present during the pendency of this claim, to specifically include a prior diagnosis of essential tremors.
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of any diagnosed neurological and/or sensory disability of the upper extremities.  A review of the entire record, to include VBMS and Virtual VA, must be conducted.  Any indicated studies should be performed.  

Based on the examination and review of the record, the examiner is asked to render an opinions as to the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's essential tremors, or any other upper extremity sensory disability diagnosed during the pendency of the claim, had their onset in service or are otherwise etiologically related to service to include his exposure to herbicides. 

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed neurological or sensory disorders, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for the particular disorders at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

(b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's documented essential tremors in June 2009 are manifestations of the service-connected diabetes mellitus or PTSD or were caused by those disabilities.

(c)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's documented essential tremors in June 2009 are aggravated (permanently worsened beyond normal progression) by the service-connected diabetes mellitus or PTSD.

Review of the entire file is required; however, attention is invited to the private treatment records diagnosing essential tremors in June 2009.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

2.  Thereafter, undertake any other development action that is deemed warranted and readjudicate the Veteran's claim on appeal, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


